07/20/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0544


                                        PR 06-0544
                                                                            FILED
                                                                              JUL 2 0 2021
                                                                          Bowen C3reenwood
IN RE PETITION OF RACHEL PARKIN FOR                                     Clerk of Supreme Court
                                                                           Tritymyta na
REINSTATEMENT TO ACTIVE STATUS IN THE
BAR OF MONTANA


       Rachel Parkin has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Parkin was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Parkin has provided a letter from the State Bar certifying that Parkin has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Parkin is not currently subject to disciplinary
proceedings and has not cornrnitted any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Rachel Parkin for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Parkin shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana'
       DATED this         day of July, 2021.



                                                                Chief Just'




                                                  (             76
    /94 in AUL
       Justices




7